 MOFFITT BUILDING MATERIALS CO.Moffitt BuildingMaterials Company and Lumber-mans Wholesale CompanyandGeneral Team andTruck Drivers,Helpers and Warehousemen, LocalUnion No.90, affiliated with International Brother-hood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.Case 18-CA-4005November 5, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn June 27, 1974, Administrative Law Judge Mau-rice S. Bush issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, the Charging Party filedexceptions, and Respondent filed cross-exceptionsand briefs in support thereof and in answer to theGeneral Counsel's and Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, supporting briefs, and answering briefs, andhas decided to affirm the rulings,' findings, conclu-sions,2 and recommendations of the AdministrativeLaw Judge only to the extent consistent herewith.1.For the reasons stated in his Decision, we agreewith the Administrative Law Judge's finding thatMoffitt Building Materials Company and Lumber-mans Wholesale Company constitute a single em-ployer with a common crew of warehouse employeesserving both companies.2.The Administrative Law Judge found the Re-spondent in multiple violation of Section 8(a)(5) ofthe Act.' We disagree as to each of these three find-ings.iWe find no merit in Respondent's contention that the AdministrativeLaw Judge's conduct of the hearing denied it due process, as it has notshown that its substantive rights were prejudicedSpector FreightSystem,Inc,141NLRB 1110 (1963)ZWe find no merit in the ChargingParty's exception to the failure toinclude Warehouse Leadman Jack Carnes as a discriminatee It is clear thatthe complaint may not be so amended over the objection of the GeneralCounselSunbeam Plastics Corporation,144 NLRB 1010, fn I (1963) CfLuxaire, Inc,165 NLRB 54 (1967), enfd 393 F 2d 661, 664-665 (C.A D C,1968)3In the absence of exceptions,we adoptpro formatheAdministrativeLaw Judge's finding that Respondent bargained in good faith concerningthe effects of the discontinuance of Moffitt Building MaterialsCompany,despite its offer to consider negotiating severance pay for the dischargedwarehouse employees"only on the condition that the Union's unfair laborpractices charge(here under consideration under the allegations of the com-plaint)be withdrawn"Accordingly,we shall dismiss that part of the com-plaint alleging a refusal to bargain concerning the effects of the discontin-uance655(a)The Administrative Law Judge's holding thatRespondent violated Section 8(a)(5) of the Act by its"failure and refusal to cooperate with the Union inseeking an ultimate resolution of the grievances ofHockmuth and Allen over the loss of their jobsthrough binding arbitration" is erroneous becauseRespondent was under no contractual duty to arbi-trate. In view of the fact that the collective-bargain-ing agreement contained neither an arbitration nor ano-strike clause, theAdministrative Law Judge'sconclusion that a duty to arbitrate the issue of justcause for discharges is inferable from the contractitself is without basis in logic or law.In addition, this finding must be reversed on thefurther ground that this violation was neither allegedin the complaint nor fully litigated at the hearing.The complaint was specific in alleging a refusal tobargain only "in that . . . Respondent did refuse andis refusing to bargain with the Union concerning thediscontinuance of Moffitt Building Materials Com-pany and the effects of the discontinuance on em-ployees." The record reveals that at the hearing evi-dence relating to the grievances was characterizedsolely as background evidence by the AdministrativeLaw Judge and was so regarded by the GeneralCounsel and Respondent. Under these circum-stances, we must conclude that the issue of whetherRespondent refused to bargain with the Union con-cerning the grievances was not properly before theAdministrative Law Judge.(b)The Administrative Law Judge's finding thatRespondent violated Section 8(a)(5) of the Act byrefusing to bargain with the Union for a new collec-tive-bargaining agreement must be reversed for simi-lar reasons. This violation also was not alleged in thecomplaint. Nor does the record support the Adminis-trativeLaw Judge's conclusion that the issue was"tried by tacit consent of all parties."(c)Finally, we find merit in Respondent's excep-tion to the Administrative Law Judge's finding of arefusal to bargain with the Union concerning the dis-continuance of Moffitt Building Materials Company.Although given prompt notice of the decision to li-quidate the Company at the close of its fiscal year, atno time did the Union request bargaining about thedecision itself.While the Union did request bargain-ing concerning the effects of the discontinuance, wehave adopted the Administrative Law Judge's find-ing that Respondent engaged in good-faith bargain-ing with the Union on that subject. See footnote 3,supra.Furthermore, in the circumstances of this case,a finding of refusal to bargain concerning the changein operations would not affect the scope of the reme-dy. For these reasons, that part of the complaint al-leging a refusal to bargain concerning the discontin-214 NLRB No. 110 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDuance of Moffitt Building Materials Company willbe dismissed.3.The Administrative Law Judge found that thedischarge, as of August 23, 1973, of five striking em-ployees4 violated Section 8(a)(3) and (1) of the Act.We agree. However, we do not agree with the Ad-ministrativeLaw Judge's underlying rationale.The Administrative Law Judge concluded that thestrike was caused by Respondent's failure to agree toresolve the grievances through binding arbitration,which failure was in violation of its collective-bar-gaining duty under Section 8(a)(5). Accordingly, inhis view, the strike was apparently an unfair laborpractice strike and the replacement and discharge ofthese unfair labor practice strikers was found to beunlawful.Our previous finding,supra,thatRespondent'sfailure to agree to arbitrationas a meansof resolvingthe grievances did not violate Section 8(a)(5) leads usto the conclusion that the strike, from the time itbegan on August 1, 1973, was an economic, not anunfair labor practice, strike. Therefore, the issue ofwhether Respondent violated Section 8(a)(3) in dis-charging the strikers turns on whether or not the re-placements who had been hired shortly after thestrike began were temporary or permanent replace-ments.Respondent has not contended that the strikerswerepermanently replaced.On the contrary,Respondent's president, David Moffitt, testified atthe hearing,5 and Respondent argues strenuously inits brief, that (1) none of the strikers were dischargedand (2) jobs were available for them until November30, 1973,6 when Moffitt Building Materials Companydiscontinued operations. Accordingly, Respondent'sargument and the testimony of its principal ownerregarding the availability of jobs establish that onlytemporary, not permanent, replacements had beenhired during the period of the strike. In regard to thedischargeissue, the Administrative Law Judge's find-ing that the strikers were in fact terminated as ofAugust 23, 1973, is amply supported by the evidence.It is now well settled that a respondent's act of dis-charging economic strikers prior to their permanentreplacement constitutes an unfair labor practice un-4 These employees are Eugene R Brown, John H Gardner, John MLenihan, Jr, Neil E Mitchell, and Michael R Theis5Such testimony followsQ [By Respondent's attorney]Regarding the warehousemen and thepeople were picketing [sic], were there jobs for them until November30, 1973?A There were6 It is not contested that since November30, 1973,Lumbermans contin-ued the warehouse operation with other employeesder Section 8(a)(3) and (1) of the Act.' In view of theabove findings, we conclude that the discharge of thestrikers in this case violated that section of the Act.4.The Administrative Law Judge found and weagree that Respondent violated Section 8(a)(1) of theAct by threatening two employees' with criminalprosecution because they had picketed and therebyhad caused Respondent's remaining warehouse em-ployees concertedly to cease work and engage in astrike.We also agree that David Moffitt's telling the pick-eting employees on approximately August 23, 1973,that he was closing down Moffitt Building MaterialsCompany; that he hoped to do this at the end of itsfiscal year, November 30, 1973; and that all strikerswould shortly receive notice of their termination,constituted a threat in violation of Section 8(a)(1).However, we find merit in Respondent's exceptionto the Administrative Law Judge's finding "that Re-spondent discharged the same five warehouse em-ployees for the foreseeable consequence of chillingunionism among Respondent's remaining employeesin violation of Section 8(a)(1) of the Act." Althoughnot cited by him, the Administrative Law Judge ap-parently was applying the doctrine ofTextileWork-ersUnion v. Darlington Manufacturing Company,380U.S. 263 (1965). That approach is not applicable tothe circumstances of this case where the operationwhich was "closed" (Respondent's common ware-house) in fact continues, although possibly at a re-duced level of activity.REMEDYHaving found that Respondent violated Section8(a)(1) and (3) of the Act, we shall order Respondentto cease and desist therefrom and take certain affir-mative action in order to effectuate the policies of theAct.Having also found that Respondent discriminato-rily discharged five employees in violation of Section8(a)(3) of the Act, we conclude that Respondent isobligated to offer reinstatement to the discriminateesdespite the closing of Moffitt Building MaterialsCompany on November 30, 1973. Reinstatement byLumbermans is appropriate to remedy the unlawful7N L RB v InternationalVan Lines,409 U S 48 (1972)8We find nomerit in Respondent's contentionthatHockmuthand Allenwere no longer"employees"at that timebecause theyhad resigned almost2 months earlierWe agree withthe Administrative Law Judge's findingsthat their"resignations"were involuntary and were thereforereally dis-charges,that under the collective-bargaining agreement a discharge did notbecome final until it had been determined that it was with `just cause", andthat,at the timeof the incident,the Respondentand the Unionwere in theprocess of making that determinationThus,Hockmuth and Allen remained"employees"within the meaningof Sec 2(3) of the Act,which defines thatterm as including"any individual whose workhas ceasedin connectionwith any current labor dispute MOFFITT BUILDING MATERIALS CO.discharges, in view of the facts that Moffitt and Lum-bermans constitute a single employer and Lumber-mans has continued to employ warehouse employeesperforming the same work that had been performedpreviously by the terminated employees. According-ly,we shall order Respondent to offer them immedi-ate and full reinstatement to their former fobs or, ifthosejobs no longer exist, to substantially equivalentpositions at Lumbermans Wholesale Company. Ifemployment is not available, Respondent shall placethem on a preferential hiring list and thereafter offerthem reemployment as such employment becomesavailable and before other employees are hired forsuch work. The Respondent shall also be required tomake whole the discriminatees for any losses theymay have suffered as a result of Respondent's failureto reinstate them, beginning 5 days after their uncon-ditional applications for reinstatement on December5, 1973, and continuing until the discriminatees areeither offered employment or placed on a preferen-tial hiring list by Respondent, or obtain substantiallyequivalent fobs elsewhere, whichever occurs first.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Moffitt Building Materials Company and Lumber-mansWholesale Company, Des Moines, Iowa, its of-ficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in General Teamand Truck Drivers, Helpers and Warehousemen, Lo-cal Union No. 90, affiliated with International Broth-erhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, or any other labor organizationof its employees, by discharging or in any other man-ner discriminating against employees in regard tohire or tenure of employment or any term or condi-tion of employment.(b)Threatening any employees with retaliatoryaction because they have picketed and therebycaused other employees to engage in union and otherprotected concerted activities in their behalf.(c)Threatening employees with economic loss andwith discharge because of their union and other pro-tected concerted activities.(d) In any other manner interfering with,restrain-ing, or coercing its employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Eugene R. Brown, John H. Gardner,John M. Lenihan, Jr., Neil E. Mitchell, and Michael657R. Theis immediate and full reinstatement to theirformer positions at Lumbermans Wholesale Compa-ny or, if those positions no longer exist, to substan-tially equivalent positions, without prejudice to theirseniority or other rights and privileges. If employ-ment is not available, place them on a preferentialhiring list and thereafter offer them reemployment assuch employment becomes available and beforeother employees are hired for such work and withoutloss of seniority or other rights and privileges. Makethem whole for any loss of pay they may have suf-fered by payment to them of a sum equal to thatwhich they would normally have earned, beginning 5days after their unconditional applications for rein-statement on December 5, 1973, and continuing untilthe discriminatees are either offered employment orplaced on a preferential hiring list by Respondent, orobtain substantially equivalent employment else-where, whichever occurs first. Said backpay is to becomputed in the manner established by the Board inF.W.Woolworth Company,90 NLRB 289 (1950), to-gether with interest thereon at the rate of 6 percentper annum(Isis Plumbing & Heating Co.,138 NLRB716 (1962) ).(b)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its warehouse in Des Moines, Iowa,copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the Re-gionalDirector for Region 18, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notspecifically found herein.9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading "Posted by Orderof the NationalLaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board " 658DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIXin Section 8(a)(3) of theAct, andas guaranteed inSection 7 thereof.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentMOFFITT BUILDING MATE-RIALS COMPANY AND LUM-BERMANSWHOLESALECOMPANYWE WILL NOT discourage membership in Gen-eralTeam and Truck Drivers, Helpers andWarehousemen, Local Union No. 90, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of Amer-ica, or any other labor organization of our em-ployees, by discharging or in any other mannerdiscriminating against employees in regard tohire or tenure of employment or any terms orconditions of employment.WE WILL NOT threaten any employees with re-taliatory action because they have picketed andthereby caused other employees to engage inunion and other protected concerted activities intheir behalf.WE WILL NOT threaten employees with eco-nomic loss and with discharge because of theirunion and other protected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of any rights guaranteed them by theNational Labor Relations Act.WE WILL offer Eugene R. Brown, John H.Gardner, John M. Lenihan, Jr., Neil E. Mitchell,and Michael R. Theis immediate and full rein-statement to their former jobs at LumbermansWholesale Company or, if those jobs no longerexist, to substantially equivalent positions, with-out prejudice to their seniority or other rightsand privileges. If employment is not available,WE WILL place them on a preferential hiring listand thereafter offer them reemployment as suchemployment becomes available and before otheremployees are hired for such work and withoutloss of seniority or other rights and privileges.WE WILL pay them backpay, with interest at 6percent, starting 5 days after their unconditionalapplications for reinstatement and continuinguntil they are offered employment or placed ona preferential hiring list, or obtain substantiallyequivalent employment elsewhere, whicheveroccurs first.All of our employees are free to become, remain,or refrain from becoming or remaining, members ofthe above-named or any other labor organization, ex-cept to the extent that such right may be affected byan agreement requiring membership in a labor orga-nization as a condition of employment, as authorizedDECISIONSTATEMENT OF THE CASEMAURICES. BUSH,Administrative Law Judge: On June 4,1973,David Moffitt, president and principal owner of thetwo above-named Respondent lumber companies, calledinto his office Bob Hockmuth and Aries Allen, warehouseemployees in the common warehouse of the two compa-nies.There, based on the reports of a city policeman hiredto work in his off duty hours in the warehouse as a privateundercoveragentand in his presence, Moffitt accusedHockmuth and Allen, individually and separately, of theftsof buildingmaterialsfrom the warehouse.Moffitt then gave the two employees the choice of eitherresigningwithout criminal prosecution for their allegedthefts or of being prosecuted unless they resigned.Faced with these alternatives, Hockmuth and Allen im-mediately resigned their jobs. The next morning, havingsecond thoughts about their essentially forcedresignations,the two discharged employees, members of a unit repre-sented by the above-named Union, filed grievances withthe Union concerning the events of the preceding day lead-ing to the loss of their jobs.The grievances being unresolved in the ensuing 7 weeks,theUnion, without notice or consultation with six otheremployees in the unit, authorized Hockmuth and Allen tostart picketing on August 1, 1973. They commenced theirpicketing at around noon that day. Although surprised bythe picketing, the other employees in the unit respected thepicketingsign,quit work, and joined the strike. All theemployees in the unit also joined the picket line exceptLeadman Jack Carnes, a veteran employee of 19 years,who joined the strike but did not participate in the picket-ing.'On August 24, 1973, Moffitt sent a "Notice of Separa-tion" to striking warehouse employees Eugene R. Brown,John H. Gardner, John M. Lenihan, Jr., Neil E. Mitchell,and Michael R. Theis, together with a letter which statedthey had been terminated as of August 23, 1973, because ofa decision to liquidate Moffitt Building Materials Compa-ny. These dischargees are the only striking employees forIn this preliminary summary of only the undisputedfacts in the case tomake more meaningful the statement of the issues below,findings are defer-red to a later section of this Decision on the disputed allegation of thecomplaint that David Moffitt on August 1, 1973, threatened Hockmuth andAllen with criminal prosecution for their alleged thefts of warehouse sup-plies because they had caused other warehousemen to engage in union andother protected activities in their behalf For similar reasons findings aredeferred on allegations of the complaint that Moffitt on August 21, 1973,made threats to his warehouse employees to close down Moffitt BuildingMaterials Company and discharge them "because of their union and otherprotected concerted activities " MOFFITT BUILDING MATERIALS CO.659which the complaint seeks reinstatement to their formerjobs and backpay. The complaint does not seek reinstate-ment for Hockmuth and Allen who quit their jobs on June4 when confronted with charges of theft from the ware-house. Similarly the complaint does not seek reinstatementfor the aforementioned Leadman Carnes.As of the same date of August 24, 1973, Mr. Moffitt byletter also notified the Union of the decision to liquidateMoffitt Building Materials Company. The letter stated thatbecause of the decision to liquidate the Company "therewas no reason to continue bargaining" with the Union. OnAugust 28, Mr. Moffitt under the letterhead of MoffittBuilding Materials Company sent the Union notice of thetermination of its then current collective-bargaining agree-ment asof its expiration date in view "of our intention toget out of business."The Union, however, throughout its communicationswithMr. Moffitt took the position that the work of theinvolved members of the appropriate unit was still beingperformed at Respondent's warehouse and accordinglymade a timely request on August 30, 1973, for renegotia-tions of the current but soon to expire existing collective-bargaining agreement.On September 7, 1973, Mr. Moffitt by letter called theattention of the Union to its earlier notice that the MoffittBuilding Materials Company was "going out of business"and stated that under such circumstances "it makes nosense to discuss a new contract covering employer and noemployees" but offered to meet with the Union "if youwish."As a result of these conflicting positions, no contractnegotiations to replace the then existing collective-bargain-ing agreement have taken place between Respondent andthe Union.On November 30, 1973, Moffitt Building MaterialsCompany, a retail lumber firm, ceased doing business as ofthat date.However, Lumbermans Wholesale Companycontinues to occupy the same place of business and ware-house that it had formerly occupied jointly with MoffittBuilding MaterialsCompany.Not long after the discharge of the above-identified fivewarehouse employees who had performed services indis-criminately for both the retail and wholesale companies intheir common warehouse, Mr. Moffitt hired replacementsfor some and eventually for all of these discharged employ-ees to work for Lumbermans Wholesale Company. Thesereplacements do precisely the same work the dischargedemployees had done.On December 5, 1973, the five dischargeesmade an un-conditional offer to return to their work as warehouse em-ployees. The Respondent refuses to reinstate any of thesedischarged employees.Moffitt BuildingMaterials Company, hereinafter re-ferred to as Moffitt Retail, has at all times here materialbeen engaged exclusively in the retail sale of lumber andother building materials. Lumbermans Wholesale Compa-ny, hereinafter called Lumbermans Wholesale, has at alltimeshere involved been exclusively engaged in the whole-sale sale of lumber and other building materials. Moffitt atall times here material purchased all of its lumber andbuilding materials from Lumbermans Wholesale and wasLumbermans Wholesale's principal customer. As hereto-fore noted both companies have a common warehouse andMr. Moffitt is president and principal owner of both com-panies.Moffitt Retail has been under successive collective-bar-gaining agreements with the Union for the past 25 years.At the time Moffitt Retail discharged the aforementionedfive warehouse employees on August 23, 1973, it was undera collective-bargaining agreement with the Union notscheduled to expire until October 31, 1973.Lumbermans Wholesale has never been under a collec-tive-bargaining agreement with the Union or any other la-bor organization.As elucidated in broad outline by the above-concededfacts, the issues herein under the pleading are: (1) whetherthe two companies,MoffittRetailand LumbermansWholesale, referred to in the complaint jointly as the Re-spondent, constitute a single integrated enterprise so as tomake all the warehouse employees of Moffitt Retail alsothe warehouse employees of Lumbermans Wholesale; (2)whether the warehouse employees here involved, who haveconcededly performed duties as warehouse employees in-discriminately for both companies in their common ware-house, constitute a single appropriate bargaining unit rep-resented by the Union; (3) whether on August 1, 1973, thesame warehouse employees ceased work concertedly andwent out on strike; (4) whether on August 1, 1973, DavidMoffitt, president of the two Respondent companies, un-lawfully threatened former employees, Bob Hockmuth andArles Allen, while they were picketing, with criminal prose-cution for alleged thefts from the warehouse because theyhad caused other warehouse employees to engage in pro-tected concerted union activities on their behalf; (5) wheth-er on August 21, 1973, David Moffitt threatened the ware-house employees on the picket line with closure of MoffittRetail and with their discharge because of their union andother protected concerted activities; (6) whether on August24, 1973, David Moffitt unlawfully discharged warehouseemployees Eugene R. Brown, John H. Gardner, John Leni-han, Jr., Neil E. Mitchell, and Michael R. Theis becausethey had engaged in a strike against the two companiesnamed in the complaint as the Respondent; (7) whetherLumbermans Wholesale continued to engage in the perfor-mance of bargaining unit work after the business cessationofMoffitt Retail on November 30, 1973; and (8) whetherthe two companies named in the complaint as the Respon-dent unlawfully failed and refused to bargain with theUnion concerning grievances arising under the contract,concerning changes in Respondent's operations, and con-cerning the effect of such changes upon the bargaining unitemployees.Someof the aboveissueswill be combined for purposesof findings of fact and discussion below.The complaintherein was issuedon January 3, 1974,pursuant to a charge filed on October 23, 1973, copies ofwhich were duly served on each of the above-named com-panies. The separate answers of the two companies, namedin the complaint collectively as the Respondent, deny thealleged unfairlabor practices. 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe case was heard on March 14 and 15, 1974, at DesMoines, Iowa. The briefs filed by the parties on April 29,1973, have been carefully reviewed and considered.For reasons hereinafter indicated, I find the Respondentinmultiple violation of the Act as alleged in the complaintexcept for the failure of proof on only one of such allega-tions as hereinafter shown.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSMoffittRetail and Lumbermans Wholesale, both ofwhich are corporations under the laws of the State of Iowa,haveat all timeshere material maintained and occupied acommon principal place of business and warehouse at DesMoines, Iowa, where they have been engaged in the retailsale and wholesale sale of buildingmaterials, respectively.During the pastyear,a representative penod, MoffittRetail in the course and conduct of its business operations,had gross sales of goods and services valued in excess of$500,000 and purchased goods valued in excess of $500,000of which goods valued in excess of $50,000 was purchasedfrom points directly outside the State of Iowa.Similarly, Lumbermans Wholesale during the past year,a representative penod, in the course and conduct of itsbusiness operations, purchased goods valued in excess of$50,000 from points directly outside the State of Iowa.It is admitted and found that both companies have at alltimeshere material been engaged in commerce within themeaning of Section 2(6) and (7) of the Act.At all times here material the two companies have had acommon crew of eight warehouse employees heretoforeidentified by name. Although these employees are exclu-sively on the payroll of Moffitt Retail, their work is dividedabout equally between the two companies. Their work hasconsisted (a) of unloading and stocking incoming mer-chandise for both companies and (b) of filling orders forboth companies. They received their workinstructionsfrom Leadman Carnes who indiscriminately directed workfor one or the other of the two companies as necessityrequired during the course of the workday. The warehouseemployees were not required to keep an account of theworktime spent for one or the other of the two companies.Although Lumbermans Wholesale employs some over-the-road truckdrivers who assist in loading and unloadingtrucks,Lumbermans did not at any time herematerialhave a separate complement of warehouse employees, butdepended exclusively on the services of the same ware-housemen who were on the payroll of the MoffittRetail.For many years Moffitt Retail has been LumbermansWholesale's largest customer. Both companies operate onan identical fiscal year basis. At the end of each fiscal yearthe percentage of Lumbermans'salesto the totalsales ofthe two companies is computed. That percentage is thenapplied to the total expense of the two companies for alladministrative, clerical, and warehouse labor expenses todetermine for bookkeeping purposes Lumbermans' shareof such total expense and for chargingsame toLumber-mans.Thus, for illustration as applicable to warehouse la-bor expenses, if for any fiscal year, Lumbermans' salescame to one-third of the total sales of the two companies,Lumbermans would be charged one-third of the total ware-house labor expense expended by Moffitt Retail for thefiscal year for the common use of both companies.II.THE LABOR ORGANIZATION INVOLVEDGeneral Team and Truck Drivers, Helpers and Ware-housemen, Local Union No. 90, affiliated with Internation-al Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, the Charging Party, is a labor orga-nization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issue as to the Single Integrated Operationsof the TwoCompaniesAt all times here material Moffitt Retail and Lumber-mans Wholesale, although separate corporations, have hadcommon officers, stockholders, and directors. David Mof-fitt is president and principal owner of the two corpora-tions.For many years the two companies have occupied andshared the same principal office and warehouse in DesMoines, Iowa, in a facility covering from 3 to 5 acres. Bothcompanies, as heretofore noted, are engaged in the lumberor building material business, with Moffitt Retail doingbusiness as a retailer and Lumbermans Wholesale, doingbusiness as a wholesaler. The building material stocks ofthe two companies are commingled, not segregated. Whenthe two companies receive identical purchase orders, theyare filled from the same pile or bin of building materials.ConclusionsFrom the above evidentiary findings, based on the un-disputed facts of record, I find and conclude that at alltimes here material the warehouse employees on the pay-roll of Moffitt Retail were also the warehouse employees ofLumbermans Wholesale; that the two companies are affili-ated businesses with common officers, ownership, direc-tors, and operations; and that the two companies consti-tute a single integrated business enterprise with a commonlabor policy with respect to its warehouse employees.These conclusionsare self-evident from the findings. Cf.Royal Typewriter Company,209 NLRB 1006 (1974);Cal-Sample Printers, Inc.,156 NLRB 543 (1965).B. Issue as to the Appropriate UnitThe complaintallegesthat all employees employed byMoffitt Retail at its Des Moines, Iowa, facility, excludingguards and supervisors, constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act.Although the separate answers of Moffitt Retail andLumbermans Wholesale deny the allegation, Respondentin itsbrief does not list the appropriate unit herein as anissuein the case and presents no argument thereon.The record shows that Moffitt has been under successive MOFFITT BUILDING MATERIALS CO.collective-bargaining agreements with the Union for thepast 25 years. The current agreement here involved becameeffective on November 1, 1972, and expired on October 31,1973, and all theeventsalleged by the complaint to beunfair labor practices took place within 3 months prior tothe expiration of the agreement.Although the complaint alleges that "all" of the employ-ees of Moffitt Retail constitute an appropriate unit, theevidence shows that in fact the appropriate unit herein islimited to the warehouse employees of Moffitt Retail de-spite the fact that the recognition clause in the collective-bargaining agreement states that,"The Employer recogniz-es the Union as the exclusive bargaining agent for all em-ployees."It is evident from the collective-bargaining agreementitself that the agreement was not intended to apply to "all"of the employees of Moffitt Retail. This follows from arti-cle 11 of the agreement which sets up minimum hourlyrates of pay for only, "Truck Drivers, Warehousemen,Greasers, Tire Repairmen, Yard men, Plant Mixer Opera-tors and Loading Equipment Operators." There is no refer-ence in the agreement to the office or clerical employees ofMoffitt Retail.It is also self-evident from the same article 11 of theagreement that it is a shotgun contract intended to covermanifold business enterprises, some of which are whollyunrelated to the business of Moffitt Retail,such as cementmixer companies who employ plant mixer operators. Thereisno evidence in the case that Moffitt Retail employs anygreasers, tire repairmen, yardmen, or plant mixer opera-tors.The record here fails to show that there are any employ-ees in the unit here under discussion other than warehouse-men who also as required serve as local truckdrivers andlift truck operators, but work primarily as warehousemen.Accordingly, I find the only employees in the unit hereunder consideration are warehouse employees.ConclusionsAs there is no evidence or claims to the contrary, I findthat the employees employed by Moffitt Retail as ware-housemen constituted an appropriate unit for collectivebargaining within the meaning of Section 9(b) of the Actexcluding guards and supervisors.In view of the above prior finding that Moffitt Retailand Lumbermans Wholesale constitute a single integratedbusiness enterprise in which the warehouse employees ofMoffitt Retail are also the warehouse employees of Lum-bermans Wholesale, I further find and conclude that thewarehouse employees of the two companies, named in thecomplaint as a single Respondent,constitute a single ap-propriate unit for purposes of collective bargaining WI Minthe meaning of Section 9(b) of the ActI further find and conclude that the Union here involvedhas been the exclusive bargaining representative of the sin-gle appropriate unit of warehouse employees of the twocompanies at all times here material661C. Issue as to Concerted Stoppage of Work and Strike onAugust 1, 1973As heretofore noted warehouse employees Bob Hock-muth and Arles Allen resigned their employment with Re-spondent on June 4, 1973, when they were threatened byDavid Moffitt,president of the two affiliated retail andwholesale lumber companies,with criminal prosecution foralleged thefts of building materials from Respondent'swarehouse unless they resigned.From all the evidencebearing on the circumstances of their resignation, I findthat they were panicked into resigning and that their termi-nations were involuntary. At the date of the trial hereinsome 9 months after their involuntary separation, no crimi-nal charges have been lodged by David Moffitt or the Re-spondent against Hockmuth and Allen for their allegedthefts from Respondent'swarehouse.At the time of theirseparation, Allen had some 17 years of employment andHockmuth, some 7 years of employment with Respondent.Both had been members of the Union for years. Hockmuthhad been the union steward for 3-1/2 years before his sepa-ration from Respondent.Greatly distressed by the sudden loss of their long-termjobs, both men filed grievances the very next day with theUnion over their discharges. Hockmuth in his grievancestated that he "was forced to quit or be charged of givingmaterials to customer and having a criminal record as aresult of the charge." Allen in his grievance simply statedthat he had been, "Forced to quit job."Under a clause in the collective-bargaining agreement2which provides that ". . . the Company shall not dischargean employee without dust cause .. ," the Union on June7, 1973, under the signature of its secretary-treasurer, Ed-gar C. Hartzer, sent a notice to President David Moffittthat he "was appealing the compulsory termination of BobHockmuth and Arlis Allen," and requested a meeting todiscuss the terminations at the earliest possible date.The requested meeting was held at the union offices onJune 10, 1973, to discuss the grievances of Hockmuth andAllen under a further provision of the collective-bargainingagreementwhich provides3 that "A discharged employeemay request an investigation as to his discharge, andshould such investigation disclose that an injustice hasbeen done, the employee shall be reinstated and compen-sated at his usual rate of pay while he has been out ofwork. Appeals from discharge must be taken within five (5)days, by written notice, and a decision reached within ten(10) days from such discharge." In attendance at the meet-ing were the Union's secretary-treasurer, Hartzer, and thegrievants, Hockmuth and Allen, and David Moffitt and hisundercover agent Fred Snethen for the Respondent.At the June 10 and subsequent meetings, Hartzer andMoffitt were unable to reach an agreement as to whethertheRespondent had "just cause" for the discharge ofHockmuth and Allen. In the absence of suchagreement,Hartzer urged binding arbitration on the question. There isa conflict of testimony as to whether Moffitt agreed to sucharbitration, with Hartzer testifying that Moffitt agreed to2 Joint Exh 1, art 2(1)3 Joint Exh 1, art 2(2) 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe arbitration and Moffitt testifying that he did not. Atany rate the record is clear through the credited testimonyof undercoveragent Snethenthat Hartzer told Moffitt that"if he didn't arbitrate, they [Union] would place pickets."As Moffitt for some 7 weeks after the discharges ofHockmuth and Allen still declined to submit the alleged"just cause" of their discharges to binding arbitration al-though the collective-bargaining agreement calls for thesettlement of such disputes within 10 days from the date ofthe discharge, the Union on August 1, 1973, authorizedHockmuth and Allen to commence picketing Respondent'splace of business on that day.Hockmuth and Allen, pursuant to their authorization,commenced their picketing on August 1, 1973, at aroundnoontime. Within minutes of observing the picket line, theremaining warehouse employees heretofore named quitworking, joined the picket line, and engaged in the strike.Discussion and ConclusionsFrom the evidence of record as set forth above,5I findand conclude that the Respondent caused the strike whichcommenced on August1, 1973, byits failure to deal withthe Union to resolve the grievances of Hockmuth and Al-len over their discharges,either for or against them,through binding arbitration and that this failure to dealwith the Union was a serious breach of Respondent's col-lective-bargaining duty.I further find and conclude that the heretofore identifiedwarehouse employees who joined Hockmuth and Allen onthe picket line ceased work concertedly and went on strikecommencing August 1,1973, in support of the efforts ofHockmuth and Allen to get their grievances over their dis-charges resolved.6Although the collective-bargaining agreement does not have a specificprovision for binding arbitration on the question of just cause for dis-charges,it is obvious that in the absence of any agreement between theUnion and the Employer on the merits of a discharge,the only method forthe resolution of whether there isjust cause for a discharge is binding arbi-tration I find and conclude that this is inferable from the collective-bar-gaining agreement itself5The findings of fact set forth above are based on the credited and essen-tially undisputed testimony of all the witnesses in the case and the inferenc-es therefrom and upon the terms of the collective-bargaining agreement andinferences therefrom6 In connection with the above finding, the credited testimony of John MLenihan,Jr, one of the sinking warehouse employees,shows the followingQ (By counsel for General Counsel)Do you know whether or notthese individuals[Hockmuth and Allen] filed a grievance"A Yes,sir, they didD. Issue as to Threats of Criminal Prosecution by DavidMoffitt to Hockmuth and Allen while on the Picket LineThe complaintallegesthat on or about August 1, 1973,outside of Respondent's facility in Des Moines "DavidMoffitt, in the presence of Respondent's employees, threat-ened two employees whom Respondent had dischargedwith criminal prosecution because other employees of Re-spondent had engaged in union and protected concertedactivities on their behalf."The record shows that the "two employees" referred toin the above allegation were the aforementioned employeesHockmuth and Allen who had "resigned" on June 4, 1973,under threats of criminal prosecution for alleged theftsfrom Respondent's warehouse.The record is undisputed that an incident took place onthe picket line on August 1, 1973, between Hockmuth andDavid Moffitt, president of Moffitt Retail and Lumber-mans Wholesale, about a half-hour after Hockmuth andAllen had started picketing Respondent's place of businesspursuant to authorization of the Union.The recordis alsoundisputed that in that incident Mof-fittwalked up to Hockmuth on the picket line and said tohim, "Now I know I am going to file criminal chargesagainst you." It is clear from the record that this threat ofcriminal charges was a reference to the earlier threatenedcriminal charges for alleged thefts by Hockmuth and Allenfrom Respondent's warehouse which caused Hockmuthand Allen to lose their jobs with Respondent on June 4,1973.At the time Moffitt made the above statement to Hock-muth, Allen, who did not testify in this proceeding, wasabout 2 feet away on the picket line. I find that the threatwas directed against Allen as well as Hockmuth.The above findings are based on the fully credited andundenied testimony of Hockmuth. It is not clear fromHockmuth's testimony whether there were any other ware-house employees on the picket line other than Allen at thetimethatMoffitt made the above threat to Hockmuth andAllen, but as it is undisputed that the incident took placeabout a half an hour after Hockmuth and Allen startedpicketing, and that the remaining warehouse employeesstopped working the moment they saw the picketing, I in-fer and find that at the time Moffitt made the above threattoHockmuth and Allen the remaining warehousemen atRespondent's warehouse had ceased work and engaged ina concerted work stoppage and strike.7Discussion and ConclusionsQ As a result of that grievance, did picketing take place at the placeof your employment"A Yes, sir, it didQ When did that picketing start"A August I, 1973rRespondent in its brief admits that,"in any event,shortly after Hock-muth and Allen arrived with their picket signs, other MBM employeeswalked off of theirjobs and joined the picketing which continued until lateNovember or early December 1973 "From the above evidentiary findings, I find and con-clude that the Respondent, by the acts and conduct of itsagent David Moffitt in threatening Hockmuth and Allenwith criminal prosecution for alleged thefts because theyhad caused Respondent's remaining warehouse employeesto concertedly cease work and engage in a strike in supportof the unresolved grievances of Hockmuth and Allen over MOFFITT BUILDING MATERIALS CO.the loss of their jobs, has interfered with,restrained, andcoerced employees in the exercise of rights guaranteed inSection7 of the Act.By reason of such unlawful conduct Ifind Respondent in violation of Section 8(a)(1) of the Act.E. Issue asto Threats by Moffitt to Close Business ofMoffitt Retail and to Discharge its EmployeesThe complaintallegesthat David Moffitt "threatened toclose down Moffitt Building Materials Company and dis-charge all of the employees of Moffitt BuildingMaterialsCompany because of their union and other protected con-certed activities." The complaint furtherallegesthat Re-spondent on August 24, 1973, discharged aforementionedwarehouse employees Brown, Gardner, Lenihan, Mitchell,and Theis because they engaged in a strike against Respon-dent.The undisputed record shows that on some date betweenAugust 18 and 23, 1973, but not later than August 23, Da-vidMoffitt approached the picket line and there, address-ing his picketing warehouse employees with abusive lan-guage, informed them that he would be closing down Mof-fittRetail at the end of its fiscal year on November 30,1973. More specifically, Hockmuth in his testimony quotedMoffitt as saying, "I've made up my mind, we'll close thebooks on this company. Probably [in] a week you'll be get-ting a letter notifying you're all terminated." SimilarlyMoffitt in his testimony admitted using "profanity at thecurbing at that time." He also admitted that he "informedthem [the picketers] that every effort was going to be madeto close down the operation of the company [Moffitt Re-tail] by the end of our fiscal year "Moffitt told his picketing employees that he had come tothe decision to liquidateMoffittRetail because of thethreatening telephone calls his family had been receivingfrom unidentified and seemingly union sources. Moffitt'sown testimony, however, shows, "denial came up immedi-ately" from the employees on the picket line that they hadanything to do with the threatening telephone calls Moffittsaid his family was receiving from union sources. In histestimony Moffitt never claimed that the threatening tele-phone calls had come from any of his striking warehouseemployees.In the presentation of Respondent's case in chief the firsttestimony of such threatening telephone calls came fromMr. Moffitt's wife, Susan Ann Moffitt. She testified that onthe afternoon of August 23, 1973, she received a telephonecall from a man who said to her, "If your husband doesn'tget us back to work, there is going to be big trouble." Mrs.Moffitt admits that she did not recognize the voice of thecaller and that she could not identify him. She also testifiedthat their 12-year old daughter, Kelley, also received athreatening telephone call earlier that day Kelley testifiedafter her mother had testified. Her testimony shows that onthe morning of the same day of August 23, 1973, she re-ceived a telephone call from someone who asked if this wasthe residence of David C. Moffitt and that upon answering"Yes, it is," the voice said to her, "If we don't get back towork down there, there is going to be trouble." Mrs. Mof-fittand Kelley, frightened by the calls, reported them toMr. Moffitt. Called to testify after his wife and daughter663had testified, David Moffitt testified that these threateningtelephone calls greatly disturbed him because they weredirected to members of his family but admitted when askedby his counsel that he had no knowledge of the identity ofthe callersFrom the record as a whole I find that there is no evi-dence that links in any way thesingle threatening tele-phone call received by Moffitt's wife andthe single similarcall received by his daughter to any of Respondent's strik-ing warehouse employees.The record also contains testimony by two long termsalesmenof Respondent, Richard Bruce and Charles Proc-tor, that they received similar threatening telephone callsfrom unidentified persons which they reported to DavidMoffitt.Anotherwitness,MauriceGuy,oneofRespondent's roofing material customers, testified thatsome of his drivers had reported to him that Respondent'spicketing employees were keeping track of them and hadindicated that they would cause them trouble in the futureafter the strike was over in "picking out materials." Guyfurther testified that one of the picketers, the aforemen-tioned Allen, on August 7, 1973, had threatened to place apicket at Guy's place of business but admitted that this wasnever done.Moffitt testified that it was these incidents that led himon the aforementioned date of August 23 to tell his strikingemployees on the picket line that he would close downMoffitt Retail on November 30, 1973, but would dischargewithin the week the warehouse employees who had joinedHockmuth and Allen in the strike. The very next day, Au-gust 24, Moffittsenta "Notice of Termination" to each ofthe striking employees named in the complaint as allegeddiscriminatees, to wit, Brown, Gardner, Lenihan, Mitchell,and Theis,' together with a letter of the same date, statingthat "A decision has been made to liquidate Moffitt Build-ingMaterial Co."Thus, although the evidence shows that Moffitt Retailremained in business at least until November 30, 1973, andaccordingly had need for warehouse laborers to performthe duties heretofore described, the five warehouse employ-ees hereinvolved were discharged some 3 months beforeMoffitt Retail ceased doing business. The record is likewiseundisputed that Lumbermans Wholesale duringthat sameperiod and beyond also had need for warehouse employ-ees.Evidence of the continued need of Respondentas a sin-gle integrated business enterprise for warehouse laborers isreflected in an ad Respondent placed in the August 13,1973, issue of the Des Moines Tribune, a newspaper ofgeneral circulation, under the name of LumbermansWholesale which takes note of the "Labor dispute current-ly in effect." The full text of the ad reads, "Warehouse anddelivery, two or three employees needed. Heavy work, ex-cellent working conditions,wages.Labor dispute currently8It is again notedthat the complaintseeks reinstatementwith backpayonly for the five above-named warehouse employees The complaint doesnot seek reinstatementfor warehouse Leadman Carnes,a long termemploy-ee of 19 years of service,who also engaged in the strikebut did not partici-pate in thepicketingLikewise the complaint doesnot seek reinstatementfor warehousemenHockmuth and Allen who lost their jobs underaccusa-tions of thefts of buildingmaterials fromRespondent'swarehouse 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDin effect. Call for interview 288-8964, Lumbermans Whole-sale Company, 621 Southwest Seventh Street."The above ad appeared in the Des Moines Tribune a full10 days before the above-noted anonymous threateningtelephone calls to David Moffitt's 12-year old daughterand his wife which Moffitt in his testimony assigned as theprincipal reasons for his decision to close down MoffittRetail and to discharge the warehouse employees on itspayroll.The record shows that from about the time the strikebegan on August 1, 1973, or shortly thereafter, Respondentbegan to hire replacements for the striking employees here-in involved who were discharged on August 24, 1973. Thisisevident from Moffitt's own testimony which reads asfollows:JUDGEBUSH:You have hired replacement employeesfor Eugene Brown, John Gardner, John Lenihan, andNeal Mitchell, and Michael Theis, have you not?THE WITNESS. No, sir, I have not hired five othermen to replace those five men.JUDGEBUSH:How many men have you hired to re-place these five?THE WITNESS: It has varied over the months sincethe strike started.Today there are replacement employ-ees.[Emphasis supplied.]From the above evidentiary facts, I find and conclude asself-evident that Lumbermans Wholesale continued to en-gage in the performance of the bargaining unit work here-tofore described after the business cessation of Moffitt Re-tail on November 30, 1973.9It is again noted that on December 5, 1973, the fiveabove-named dischargees made an unconditional offer toRespondent to return to their work as warehouse employ-ees.The offer was made through the Union's attorney atan unemployment compensation hearing before the IowaEmployment Security Commission. In addition at leastthree of the five dischargees went to Respondent's ware-house in person on or about December 6 and submitted toDavid Moffitt as president of both Moffitt Retail andLumbermans Wholesale individual written unconditionaloffers to return to work.Notwithstanding these offers to return to their jobs, Re-spondent has at all times refused to reinstate any of thesaid five dischargees.Discussion and ConclusionsThe above findings show, and the Respondent throughits agent David Moffitt admits, that Respondent as of Au-gust 23, 1973, threatened the five striking warehouse em-ployees, here involved as alleged discriminatees, with theclosure of Moffitt Retail and with their discharge. Similarlyit is admitted that the same five employees were discharged9The abovefindings of fact and conclusions therefrom also dispose ofas of August 24, 1973, and that Moffitt Retail ceased doingbusinessas of November 30, 1973.Under these facts the issue here is whether the Respon-dent had legitimate and lawful cause to make the above-described threats and to actually carry them out.One of Respondent's two asserteddefensesand justifica-tions for its acts and conduct are the anonymous threaten-ing telephone calls received by David Moffitt's wife and12-year old daughter and similar anonymous calls to twoof Respondent's salesmen, together with a complaint fromRespondent's customer Maurice Guy that he and some ofhis drivers had been threatened by the picketing employeeswith future retaliatory action for crossing the picket lme,10The only picketing employee Guy could identifyas makingsuch a threat was Allen for whom the complaint does notseekreinstatement.As there is no showing in the record that any of the fivestriking employees for whom the complaint seeksreinstate-ment had anything to do with the threatening telephonecalls received by Moffitt's wife and daughter or with anyother misconduct, I find that such misconduct by personsother than the striking employees here involved does notconstitute lawful justification for the discharge of the in-volved striking employees.Ifurther find and conclude that Respondent's use ofsuch acts of misconduct by persons other than the fivestriking employees for the discharge of such employeeswere pretextual excuses to disguise the real reason for theirdischarge. From all the evidence of record I find that thegenuinereason for their discharge was their engagement ina concerted work stoppage and strike as alleged in thecomplaint.Respondent's other defense for the discharge of the fivestriking warehouse employees is that their services as ware-house laborers were no longer needed with the closingdown of the operations of Moffitt Retail. The first difficul-tywith this defense is that the involved dischargees weredischarged on August 24 whereas Moffitt Retail continuedto operate until the end of its fiscal year on November 30,1973. It is thus obvious that in that 3-month interval Mof-fittRetail could not and did not operate without at leastsome warehouse employees as the work of such warehouselaborers is essential to the operation of its business.But the more basic defect of Respondent's defense that itcould lawfully dispense with the services of the involvedwarehousemen on the payroll of Moffitt Retail becausewith the closing of that company their services were nolonger needed flies in the face of the undisputed fact thatthe discharged warehousemen worked indiscriminately forbothMoffittRetail and Lumbermans Wholesale whosejoint and combined operations were found above to be thatof single integrated enterprise named in the complaint astheRespondent herein. As shown and found above thewarehouse employees here involved constitute a single bar-gaining unit for both companies. The record shows that thework of that bargaining unit was never abolished or doneaway with with the closing of Moffitt Retail but continuedone of the issues set forth in the summaries of the issues set forth in the10Respondent at p 13 of its brief states, "As a result of the above de-forepart of this Decision, to wit, whether Lumbermans Wholesale continuedscribed incidents [as summarized above by the Administrative Law Judge],to engage in the performance of bargaining unit work after the businessDavid Moffitt decided to close MBM [Moffitt Retail] effective Novembercessation of Moffitt Retail on November 30, 197330, 1973, the end of its fiscal year" MOFFITT BUILDING MATERIALS CO.unabatedly for the remaining affiliated LumbermansWholesale, the other arm of the Respondent, after MoffittRetailceased doingbusiness.David Moffitt admitted thathe madereplacementsof the discharged employees after theclosure of Moffitt Retail. The record further shows thatsuch replacements were made even before the closingdown of Moffitt Retail on November 30, 1973.Iaccordingly find that Respondent's second defense orjustification for the discharge of the involved five ware-housemenin the unit is also spurious and that the realreason for their discharge, as under the first defense wastheir engagementin concerted activities and a strike in be-half of Hockmuth and Allen over their still pending griev-anceson the loss of their unit jobs.For these reasons I find and conclude that the dischargeof the five employees here involvedare inviolation of Sec-tion 8(a)(1) and (3) of the Act.I further find and conclude that Respondent dischargedthe same five warehouse employees for the foreseeableconsequenceof chilling unionism among Respondent's re-mainingemployees in violation of Section 8(a)(1) of theAct.Finally I find and conclude that Respondent's threatthrough its agent David Moffitt to Hockmuth and Allen ofcriminal prosecution because they had caused other em-ployees of Respondent to engagein unionand protectedconcerted activities on their behalf and Respondent'sthreat throughMoffitt to the striking employees on thepicket line to close down Moffitt Retail and to dischargethem because of their union and other protected concertedactivities are acts in violation of Section 8(a)(1) of the Act.F. Issues as to Respondent's Refusals to BargainThe lastissueunder the pleadings is whether Respon-dent unlawfully failed and refused to bargain with theUnion (a) concerning grievances arising under the con-tract, (b) concerning changes in Respondent's operations,and (c) concerning the effect of such changes upon thebargainingunitin violation of Section 8(a)(5) of the Act. 11Finally there is an additional issue not covered by thepleadings but teed by tacit consent of all parties. Thatissue is onthe question of whether the Respondent in vio-lation of Section 8(a)(5) of the Act refused to enter intonegotiations with the Union for a new collective-bargain-ing agreement covering the subjects of wages and workingconditions.12 Dealing with this issue first, the record showsthat the Respondent at all times here pertinent had an ex-isting collective-bargainingagreementwith the Union withan October 31, 1973, expiration date.On August 24, 1973, Moffitt Retail served a notice on11See pars 17 and 18 of the complaint and their references to otherparagraphs of the complaint It is noted that par 19 of the complaint raisesan issue asto whether Respondent in violation of Section 8(a)(5) of the Actrefused to bargain with the Union on the grievances of Hockmuth andAllen over the loss of their jobs The briefs of both parties appear to bedevoid of any discussion of that issue, although the brief of General Counselshows it to be one of theissues inthe case Respondent's brief does notshow it as an issue in the case12The briefs of the parties are similarly devoid of anN treatment of thisissue665the Union that it saw "no reason to continue bargaining"because of a decision it had made to liquidate Moffitt Re-tail.The letter under the signature of David Moffitt furtherinformed the Union that, ". . . effective this date, I intendon making every effort to close the books and operationsof this company." As heretofore shown Moffitt Retail byitsown admissions did not in fact "close the books andoperations of this company" until November 30, 1973. 1find this letter by Moffitt to be a refusal to bargain with theUnion for a new contract.On August 28, 1973, Moffitt Retail sent the Union amore definite and timely "notice of termination" of its col-lective-bargaining agreement with the Union as of its Octo-ber 31, 1973, expiration date because of "its intention to goout of business." I find this letter like the first a refusal tobargain with the Union on a new contract.Ignoring the above notice, Edgar Hartzer, secretary-trea-surer of the Union, on August 30, 1973, sent a timely stan-dard reopening notice to Moffitt as president of MoffittRetail that the Union "does hereby open" the existing col-lective-bargaining agreement in accordance with the termsand conditions of the contract for the purpose of negotiat-ing changes or revisions in the contract covering wages andgeneral working conditions. In his testimony Hartzer stat-ed that he ignored Moffitt's notice that a decision had beenmade to liquidate Moffitt Retail because he was not con-vinced the Company "went out of business" and, more-over, believed that "they dust changed shirts."Responding to Hartzer's standard reopeningnotice,Moffitt by letter dated September 7, 1973, called Hartzer'sattention to his earlier notice of August 28 that MoffittRetailwas "going out of business" and stated that "itmakes no sense to discuss a new contract covering no em-ployer and no employees" but offered to meet with him "ifyou wish."I find Moffitt's letter of September 7 to the Union to bea continued refusal to bargain with the Union for a newcontract I further find that the Respondent has at all timeshere pertinent refused to enter into negotiations with theUnion for a new contract.As the earlier findings above show that Respondent'sbusiness operations under the aegises of Moffitt Retail andLumbermans Wholesale have at all times here materialconstituted a single integrated business enterprise with acommon bargaining unit of warehouse employees servingboth companies and that after Moffitt Retail ceased opera-tions there has been an unbroken continuation of the samebargainingunitwork for the surviving LumbermansWholesale, I find and conclude that Respondent's failureand refusal to bargain with the Union for a new contractcovering wages and general working conditions is in viola-tion of Section 8(a)(5) of the Act.Turning now to the issue of whether the Respondentunlawfully failed and refused to bargain with the Unionconcerning changes in Respondent's operations, and con-cerning the effect of such changes upon the bargaining unitin violation of Section 8(a)(5) of the Act, the record showsthat Paul L. Neal, the Union's assistantbusinessagent, onDecember 28, 1973,senta letter jointly addressed to Mof-fittRetail and Lumbermans Wholesale, for the attention ofDavid Moffitt as President, which reads as follows' 666DECISIONSOF NATIONALLABOR RELATIONS BOARDWe hereby request that you contact the undersignedas soon as possible and make arrangements to meetand negotiate concerning wages, hours and workingconditions of employees and any impact which yourchange of operations might have on the employees.I find that Neal's letter was in part a renewed request fornegotiations on a new collective-bargaining agreement toreplace the agreement that had expired on October 31,1973, and that in part it was the Union's first request fornegotiations on "any impact which your change of opera-tions might have on the employees."Responding to Neal's letter, David Moffitt by letter dat-ed January 8, 1974,again in effect declined entering intoany negotiations on a new collective-bargaining agreementto replace the expired agreement on the ground that Mof-fittRetail had been liquidated on November 30, 1973,"and is no longer doing business,"but agreed to meet withNeal "concerning the effects of said liquidation upon for-mer employees"of Moffitt Retail and suggested a meetingthereon on January 11, 1974, in Des Moines, at the lawoffices of attorneys Swanger and Rogers who representedthe Respondent at the trial of the present proceeding.The meeting took place at the indicated date and place.Neal was unable to attend the meeting because his carbroke down, but arranged to have Robert E. Conley, theattorney for the Union, represent the Union at the meeting.Hartzer, the Union's secretary-treasurer, did not attend themeeting because he was in Florida attending an annualunion convention. Both Attorney Swanger and DavidMoffitt were at the meeting for the Respondent.The only testimony of record as to what discussion tookplace at the meeting is that of David Moffitt. FromMoffitt's testimony under cross-examination, I find thatmost of the discussion related to Conley's insistence thatthe Respondent reinstate at least some of the warehouseemployees who had been discharged on the ground thattheirwork was still going on at the warehouse. Swangerrejected that request on the ground that Moffitt Retail hadgone out of business. When the meeting got around to thediscussion of severance pay for the involved dischargedwarehouse employees, Swanger offered to consider negoti-ating severance pay for such employees but only on thecondition that the Union's unfair labor practices charge(here under consideration under the allegations of the com-plaint) be withdrawn.No agreement was reached at the meeting on severancepay for the involved dischargees. The meeting broke upwith Conley's agreement to take up Swanger's conditionaloffer of severance pay with union officials. No further bar-gaining meetings were held by the Union and the Respon-dent "concerning the discontinuance of Moffitt BuildingMaterials Company and the effects of the discontinuanceon employees" in the language of the complaint, presum-ably because of the Union's decision not to withdraw theunfair labor charges which has resulted in the trial herein.From the above I find and conclude that Respondentdidmeet and bargain with the Union pursuant to theUnion's request "concerning. . the effects of the discon-tinuance [of Moffitt Retail] on employees," contrary to theallegation on the complaint that Respondent refused to en-gage in such bargaining. The fact that Respondent throughits attorney offered to negotiate severance pay for the dis-charged warehouse employees subject to the condition thatthe Union drop its unfair labor practices charge does notmake the bargaining that took place on January 11, 1974,bad-faith bargaining.Swanger's conditional offer was thesort of offer that virtually all lawyers would make underthe same circumstances.I find that under all the circum-stances of the case the Respondent engaged in good-faithbargaining with the Union at the meeting of January 11,1974, on the subject of the effects of the discontinuance ofMoffitt Retail on the employees. Accordingly, I find andconclude that there is failure of proof on the allegation ofthe complaint that the Respondent refused "to bargainwith the Union concerning the . . . effects of the discontin-uance on employees."The remaining issue under this section is whether theRespondent failed and refused to bargain with the Unionconcerning grievances arising under the collective-bargain-ing agreement in violation of Section 8(a)(5) of the Act.The reference here is to the unresolved grievances filedby Hockmuth and Allen with the Union over the loss oftheir jobs as warehouse employees in Respondent's ware-house under accusations of thefts from the warehouse. Thefacts concerning their separation from their jobs and thegrievances they filed with the Union thereon have beenfully set forth in a prior section of this Decision entitled"C. Issue as to Concerted Stoppage of Work and Strike onAugust 1, 1973."Summarized, these facts show that Hockmuth and Allenon June 4, 1973, involuntarily resigned from their jobs inRespondent's warehouse under threats of criminal prose-cution for thefts from the warehouse if they did not resign.The next day, June 5, they filed grievances with the Unionthat they were forced to resign under accusations of ware-house thefts. On June 7, the Union wrote David Moffittthat it was "appealing the compulsory termination of BobHockmuth and Arlis F. Allen." At a meeting held on June10 and in subsequent meetings Hartzer, the Union's secre-tary-treasurer, and Moffitt were unable to agree on wheth-er "just cause" as provided in the collective-bargainingagreement was shown for the discharge of Hockmuth andAllen. Under this stalemate, Hartzer urged submitting the"just cause" of the discharge of the two employees to bind-ing arbitration.Moffitt refused to submit the matter to ar-bitration. Although there is no express provision in the col-lective-bargaining agreement for arbitration, I infer andfind as heretofore noted that the duty to arbitrate "justcause" for a discharge where the Union and the Employerare unable to agree thereon, is inferable from the agree-ment.As heretofore shown, David Moffitt's failure toagree to arbitration on the just cause for the discharge ofthe two employees resulted in the strike of his warehouseemployees on August 1, 1973.I find and conclude that Respondent's failure and refus-al to cooperate with the Union in seeking an ultimate reso-lution of the grievances of Hockmuth and Allen over the MOFFITT BUILDING MATERIALS CO.loss of their jobs through binding arbitration constitutes afailure and refusal to bargain over such grievances in viola-tion of Section 8(a)(5) of the Act.SummarizedConclusionsFor the reasons stated above, I find and conclude insummary that Respondent is in violation of Section 8(a)(1)of the Act by reason of its failure and refusal to bargainwith the Union (a) concerning grievances arising under itsthen existing collective-bargaining agreement and (b) con-cerning changes in Respondent's operations,but find thatthere is a failure ofproofon that part of the allegation ofthe complaint here under consideration which alleges thatRespondent also refused to bargain with the Union con-cerning". . .the effects of the discontinuance[ofMoffittRetail]on the employees."Accordinglythat part of theallegation is recommended for dismissal.Upon the basis of the foregoing findings of fact andupon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Moffitt BuildingMaterials Company and Lumber-mans Wholesale Company are employers engaged in com-merce within the meaning of Section 2(6) of the Act.2.Moffitt BuildingMaterials Company and Lumber-mans Wholesale Company,hereinafter called Respondent,have been at all times here material affiliated businesseswith common officers,ownership, directors,and operators,and constitute a single integrated business enterprise whosedirectors and operators formulate and administer a com-mon labor policy for the above-named companies affectingthe employees of said companies.3.All warehouse employees of Respondent employed atits facility at Des Moines, Iowa,excluding guards and su-pervisors as definedin the Act,constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times here material the above-named Union667has been the representative for purposes of collective bar-gainingof the employees in the above-described appropri-ate unit.5.By interfering with,restraining,and coercing its em-ployeesin the exerciseof rightsguaranteedin Section 7 ofthe Act, Respondenthas engaged in unfairlabor practiceswithin themeaning of Section 8(a)(1) of the Act.6.By dischargingEugene R. Brown,John H. Gardner,John M. Lenihan, Jr., Neil E. Mitchell,and Michael R.Theis because of their concerted workstoppage and strike,Respondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and(3) of the Act.7.By refusingto bargainwith the Union for anew col-lective-bargaining agreement to replacethe expiring oldagreement Respondent has engaged in unfair labor practic-es within the meaning of Section 8(a)(5) and(1) of the Act.8.By refusing to bargainwith the Unionconcerning thediscontinuanceofMoffittBuildingMaterialsCompanyand concerning the grievancesof Bob Hockmuth and ArlesAllen over theirdischarges,Respondent has engaged infurther unfairlabor practices within the meaning of Sec-tion 8(a)(5) and (1) of the Act.9.The aforesaid unfair laborpracticesaffectcommercewithin themeaningof Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the recommended Order below, which I find necessaryto remedy and to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Becauseof the character and scope of the unfair labor practicesfound, I shall recommend a broad cease and desist order.13[Recommended Order omitted from publication.]13N L.R B v ExpressPublishingCompany,312 U S 426 (1941),N L R BvEntwistleMfg Co,120 F 2d 532 (C.A 4, 1941),ConsolidatedIndustries,Inc, 108 NLRB60 (1954),and cases therein